Memorandum.
On a snowy winter night, defendant’s automobile was involved in a collision with the rear of a police car stopped for a red traffic light. No damage was caused to either car, and none of the drivers or passengers sustained any injuries. Defendant was thereafter convicted for violating subdivision (a) of section 1180 of the Vehicle and Traffic Law which provides in relevant part that “No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having .regard to the actual and potential hazards then existing.”
Prior to the accident defendant was traveling at about 20 to 25 miles per hour, and the uncontradicted testimony is that, when he applied his brakes to halt for the traffic signal, the car skidded. Although he pumped the brakes, he continued to skid until he collided with the police car. As a matter of law, the evidence is insufficient to establish beyond a reasonable doubt that the defendant was driving at an unsafe and imprudent speed, making it impossible or difficult for him to control his automobile so as to avoid hitting anticipated objects or persons in his path. The slight impact which caused no damage or injury is indicative, not of excessive speed, but poor judgment as to when the defendant should have applied his brakes. Subdivision (a) of section 1180 is not intended to cover all possible acts of careless driving. It is specifically directed against excessive speed.
The judgment of conviction should be reversed and the information dismissed.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen concur.
Judgment reversed, etc.